Citation Nr: 1531172	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia with a history of left meniscectomy.  

2.  Entitlement to service connection for low back strain and degenerative disc disease, secondary to the claimed left knee disorder.  

3.  Entitlement to service connection for chloracne on the back, shoulders, and lower abdomen.  

4.  Entitlement to service connection for hearing loss in the left ear.

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to accrued benefits for posttraumatic stress disorder (PTSD).  

7.  Entitlement to accrued benefits for kidney cancer and removal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.  He died in March 2011.  His surviving spouse has been substituted as to the issues of service connection previously dismissed by the Board.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Philadelphia, Pennsylvania.  Issues 1 through 4 were denied in a September 2006 rating decision issued by the Detroit RO.  These claims were remanded for development by the Board to the RO in January 2009, returned to the Board following development and thereafter dismissed by the Board in June 2011 upon notification of the Veteran's death.  Issues 5 through 7 were denied in a February 2012 rating decision issued by the Philadelphia RO.  

In November 2008, the Veteran and his widow offered testimony at a hearing before the undersigned Veterans Law Judge on issues 1 through 4 at a Travel Board hearing at the Detroit RO.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her VA form 9 Substantive appeal submitted in April 2015, Appellant requests a Board videoconference hearing.  With this document she perfected her appeal as to issues 5-7, service connection for cause of the Veteran's death and entitlement to accrued benefits for PTSD and kidney cancer and removal.  Remand is accordingly required to provide her such a hearing.  

Prior to enactment of the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), a claim pending at the time of a Veteran's death could be pursued by a surviving spouse for accrued benefits purposes; accrued benefits are those monetary benefits, other than insurance or indemnity payments, to which an individual was entitled at death under existing ratings or decisions, or based on evidence in the file at date of death.  38 U.S.C.A. § 5121.  An accrued benefits claim is, effectively, the surviving spouse's claim.

With the addition of 38 U.S.C.A. § 5121A, a surviving spouse is substituted for the Veteran and, importantly, is not limited to consideration of the evidence of record at the time of the Veteran's death.  Effectively, the claim remains that of the deceased Veteran for procedural purposes.  Therefore, VA's duty to assist the appellant in substantiating her appeal continues unmitigated.  

Presently, it appears that appellant is continuing her accrued benefits claims, issues 6 and 7, but is substituted as claimant for the service connection claims 1 through 4.  If the characterization as to the accrued benefits claims is incorrect, this should be clarified on remand by the AOJ and any appropriate notice and action should be accomplished.  As explained above, claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct.  See 38 U.S.C.A. §§ 5121A, 5121(a).  The United States Court of Appeals for Veterans Claims (Court) recently highlighted this distinction.  See Reliford v. McDonald, ___Vet. App.___, 2015 WL 1276443 (Mar. 20, 2015).  There, the Court explained that it is an appellant's right to choose whether she wishes to waive substitution where she files a claim for accrued benefits (Form 21-534).  2015 WL 1276443 at *5.  

Finally, although the substantive appeal represents an appeal as to issues 5-7, the hearing transcript may provide relevant information on the other issues on appeal; thus, they are held in abeyance pending the hearing.

Videoconference hearings are scheduled by the RO; thus, this matter is REMANDED to the RO for the following action:

1.  The RO should schedule the Appellant for the desired videoconference hearing in accordance with the docket number of this appeal, addressing issues 5-7.  

2.  The RO should accomplish any appropriate notice and action relating to entitlement to the accrued benefits/ substitution issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




